Judgment unanimously affirmed. Memorandum: Supreme Court properly denied defendant’s motion for a mistrial after a police witness, during cross-examination, inadvertently referred to defen*908dant’s parole status. The court examined each juror individually and determined that the jurors remained impartial in spite of the reference to defendant’s parole status (see, People v Young, 48 NY2d 995, 996; People v Kirkland, 177 AD2d 946, 947, lv denied 79 NY2d 859; People v Nagi, 153 AD2d 964, 965). Defendant’s challenge to the court’s charge on circumstantial evidence was not preserved for our review (see, CPL 470.05 [2]; People v Freeman, 149 AD2d 727, 728). In light of the overwhelming proof of defendant’s guilt, any error in admitting testimony concerning the contents of a record not produced at trial was harmless (see, People v Crimmins, 36 NY2d 230, 242). Defendant was provided meaningful representation (see, People v Baldi, 54 NY2d 137).
Although defense counsel did not request a Wade hearing, defendant has failed "to demonstrate the absence of strategic or other legitimate explanations for counsel’s failure” to request such hearing, especially given the many neighborhood witnesses familiar with defendant (People v Rivera, 71 NY2d 705, 709; see also, People v Simmons, 184 AD2d 1062, lv denied 82 NY2d 726; People v Brown, 122 AD2d 546, lv denied 68 NY2d 810). The evidence is sufficient to support defendant’s conviction and the verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490). (Appeal from Judgment of Supreme Court, Erie County, Forma, J. — Murder, 2nd Degree.) Present — Callahan, J. P., Green, Balio, Lawton and Boehm, JJ.